DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-21 are pending as amended on 12/17/2021. Claims 8-18 stand withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 12/17/2021. In particular, claim 2 has been cancelled, and new claim 21 has been added. The rejections have been modified solely to reflect the amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 3-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 20050029933; included machine translation cited herein; original document cited where indicated) in view of Kohtoh et al (US 4749777).
As to claims 1, 3-5, 19 and 20, Lee discloses a liquid crystal display device comprising an alignment layer (corresponding to a liquid crystal alignment film as presently recited) (abstract; claims on pp 7-8), including a substrate comprising the alignment layer (p 5, penultimate full paragraph).  Lee teaches that the photo-alignment polymer has a structure according to formula 1 (p 3 of translation, top, and p 3 of original, structure of formula 1). Lee’s polymer of formula 1 is a polyimide. 
Lee teaches that the polyimide is synthesized from reaction of dihydric acid and diamine (p 3, last paragraph). Lee names 6FDA as a dianhydride and ODA as a diamine (paragraph bridging pp 4-5), and exemplifies a polyimide prepared from 6FDA and ODA (example 1, paragraph bridging pp 5-6). 6FDA and ODA correspond to dianhydride and diamine compounds of instant formulas (1) and (2), respectively, and are named in instant claim 5. 
Lee further teaches that for easy control of the tilt angle, a functional group known to be useful for increasing the tilt angle of the liquid crystal is additionally introduced, and teaches that the introduction of a functional group for increasing the inclination angle is possible by selecting one or more compounds from the compounds represented by formula 4 (p 4, middle; copied below from p 4 of original):

    PNG
    media_image1.png
    93
    179
    media_image1.png
    Greyscale

Lee teaches that X can be NH2, r is 0-4, A can be CH2 and B can be an alkyl group having 1-100 carbon atoms (p 4, middle). Lee’s generic formula 4 encompasses compounds according to instant formula (3) (i.e., when X is NH2, A is CH2, r is 1, and B is an alkyl group having 11-19 carbons). However, Lee fails to explicitly name a compound according to formula 4 which has a structure according to instant formula 3.
Like Lee, Kohtoh discloses a liquid crystal aligning agent which is a polyimide resin obtained by polymerization of dianhydride, diamine and monoamine (col 1, lines 40-49). Kohtoh teaches a monoamine having an alkyl group having from 6-20 carbon atoms, and discloses that if the number of carbon atoms is less than 5, the effect for 
In light of Lee’s teaching to introduce a functional group known to be useful for increasing the tilt angle of the liquid crystal by reaction of a compound of formula 4, the person having ordinary skill in the art would have been motivated to utilize any compound according to Lee’s formula 4 which was known in the art for increasing the pretilt angle of a liquid crystal alignment material. In particular, the person having ordinary skill in the art would have been motivated to select a compound as disclosed by Kohtoh in order to adequately increase the pretilt angle, while avoiding deterioration of coating properties.  It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide liquid crystal alignment film by polymerizing 6FDA (dianhydride), ODA (diamine) and monoamine of formula 4, as disclosed by Lee, by utilizing n-dodecylamine or n-hexadecylamine, as taught by Kohtoh, as Lee’s monoamine of formula 4.

Claims 1, 3-7 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohtoh et al (US 4749777) in view of Ishibashi (JP H05150245; included machine translation cited herein). 
As to claims 1, 3 and 4, Kohtoh discloses a liquid crystal aligning agent which is a polyimide resin obtained by polymerization of dianhydride, diamine and monoamine (col 1, lines 40-49). 
As the monoamine, Kohtoh teaches a monoamine having an alkyl group having from 6-20 carbon atoms, and discloses that if the number of carbon atoms is less than 5, the effect for increasing the pretilt angle of the liquid crystal molecules will be inadequate, while if the number of carbon atoms exceeds 20, the coating property tends to deteriorate (col 2, lines 45-52). Kohtoh names specific examples of the monoamine, including n-dodecylamine and n-hexadecylamine (col 2, lines 53-62), and exemplifies n-dodecylamine (example 1, col 4, line 43) and n-hexadecylamine (col 5, line 9), which have structures according to instant formula 3 and which are named in instant claim 5.
As the diamine, Kohtoh names several suitable examples which have structures according to instant formula (2). See col 2, lines 2-23. For example, diaminodiphenyl methane (which Kohtoh exemplifies -col 6, line 5- and which has a structure according to instant formula 2 wherein R2 and R3 are each C6 aromatic rings and A is C1 alkylene) or diaminodiphenyl ether (col 2, lines 6-7, which has a structure according to instant formula 2 wherein R2 and R3 are each C6 aromatic rings and A is O).
As the dianhydride, Kohtoh names specific examples of aromatic or alicyclic or aliphatic dianhydrides (col 2, lines 26-38).  However, Kohtoh fails to specifically teach a fluorine-containing dianhydride according to instant formula (1). 
Ishibashi teaches that good orientability and bistability and a large pretilt angle can be obtained by incorporating a fluorinated polyimide into the liquid crystal oriented film (abstract). In particular, Ishibashi discloses a polyimide having dianhydride and diamine partial structures, wherein at least one of the partial structures is substituted with a fluorine-containing group in order to achieve a large pretilt angle (see paragraph bridging pp 2-3, particularly the last sentence of the paragraph; p 6, [0031]).  As an 
In light of Ishibashi, the person having ordinary skill in the art would have been motivated to utilize a fluorinated dianhydride, such as 6FDA, when preparing a polyimide intended to be used for preparing a liquid crystal alignment film in order to improve orientability and bistability, and obtain a high pretilt angle. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide liquid crystal alignment film from a diamine (such as diaminodiphenyl methane or diaminodiphenyl ether), monoamine (such as n-dodecylamine or n-hexadecylamine) and dianhydride, as taught by Kohtoh, by utilizing 6FDA as the dianhydride as taught by Ishibashi, in order to increase the orientability, stability and pretilt angle of Kohtoh’s film.
As to claim 5, modified Kohtoh suggests a polyimide film according to claim 1 from 6FDA as dianhydride, diaminodiphenyl ether as diamine, and n-dodecylamine or n-hexadecylamine as monoamine. Kohtoh is silent as to the particular isomer of diaminodiphenyl ether, and therefore fails to specifically teach 4,4’-diaminodiphenyl ether, as presently recited. However, the person having ordinary skill in the art would have recognized that a disclosure of “diaminodiphenyl ether” encompasses a limited number of position isomers, and could have immediately envisaged each of the possible isomers. It would have been obvious to the person having ordinary skill in the art to have utilized any of the possible isomers of diaminodiphenyl ether as the diaminodiphenyl ether named by Kohtoh, including the 4,4’-isomer as presently recited. 
Alternatively, Ishibashi specifically names 4,4’-diaminodiphenyl ether as a suitable diamine for preparing a polyimide liquid crystal alignment film. When preparing a polyimide utilizing diaminodiphenyl ether as diamine, as disclosed by Kohtoh, the person having ordinary skill in the art would have been motivated to utilize an isomer of the diamine known in the art for providing a polyimide alignment film having good stability and high pretilt angle. It would have been obvious to the person having ordinary skill in the art, therefore, to have utilized the 4,4’ isomer of the diaminodiphenyl ether named by Kohtoh.
As to claim 6, Kohtoh teaches utilizing molar amounts of diamine and dianhydride which satisfy formula (1) (col 2, line 65 to col 3, line 20). The ratio range corresponding to Kohtoh’s formula (1) overlaps the ratio range recited in present claim 6, as evidenced by Kohtoh’s examples. For instance, in example 1, Kohtoh exemplifies a polyimide prepared from 0.072 mol of diamine and 0.08 mol of dianhydride (col 4, lines 40-45). These exemplified molar amounts correspond to a molar ratio of diamine:dianhydride of 0.072:0.08 (i.e., 1:1.1). When preparing a polyimide as suggested by modified Kohtoh, it would have been obvious to the person having ordinary skill in the art to have utilized any ratio of diamine:dianhydride within the range disclosed by Kohtoh in order to ensure adequate polymerization of monoamine (improved at higher proportions of dianhydride), while also ensuring sufficient polymerization degree for stable coating (improved at higher proportions of diamine) (col 3, lines 8-16), including ratios (such as the exemplified 1:1.1) within the presently claimed range. 
As to claim 7, Kohtoh teaches that the amount of monoamine satisfies formula (2) in col 4. That is, the amount of monoamine must be greater than zero, and less than or equal to 2 times the difference between the molar amounts of dianhydride and diamine. For a polyimide prepared from 0.08 mol of dianhydride and 0.072 mol of diamine (as exemplified by Kohtoh), Kohtoh’s formula (2) corresponds to 2(0.08-0.072)≥c>0, i.e., the amount of monoamine (c) must be greater than zero and less than or equal to 0.016. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide according to modified Kohtoh from 0.08 mol of dianhydride and 0.072 mol of diamine by utilizing any amount of monoamine within a range of greater than 0 to 0.016 mol, including amounts corresponding to a molar ratio of monoamine to diamine within the presently recited range. (For example, 0.072 mol of diamine with 0.008 mol of monoamine, or with 0.006 mol of monoamine, which correspond to monoamine:diamine ratios of 1:9 and 1:12, respectively). 
The recitations of instant claims 19 and 20 are found in col 4, lines 10-20 or col 1, lines 65-68 of Kohtoh (disclosing coating a substrate with the polyimide film, and forming a liquid crystal cell therefrom, which corresponds to a display device as presently recited).  See also claim 4 on p 7 of Ishibashi for a substantially similar teaching.
As to claim 21, modified Kohtoh suggests a film according to claim 7, as set forth above. As discussed above, Kohtoh teaches a monoamine having an alkyl group having from 6-20 carbon atoms, and discloses that if the number of carbon atoms is less than 
Kohtoh fails to explicitly include the names of the linear alkyl monoamines having 14 or 18 carbon atoms (i.e., tetradecylamine and octadecylamine) in the list of specific examples of monoamines having alkyl groups with 6-20 carbons atoms in col 2, lines 53-63. However, case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a liquid crystal alignment film utilizing a linear alkyl monoamine having any number of carbon atoms within a range of 6-20, as suggested by modified Kohtoh, including a linear alkyl monoamine having 14 carbon atoms (tetradecylamine) or 18 carbon atoms (octadecylamine).

Response to Arguments
Applicant’s arguments filed 12/17/2021 have been fully considered. 
Applicant argues (p 7) that Lee teaches a large range of monoamines, and does not limit the compound of formula 4 (i.e., the formula of the monoamine) to having a long linear alkyl group. However, the rejection over Lee in view of Kohtoh relies on 
Applicant argues (p 8) that Kohtoh teaches a large range of monoamines, but does not limit the compound of formula I (i.e., the monoamine) to a long linear chain of alkyl group monoamine. However, Applicant’s argument does not appear to consider that Kohtoh exemplifies linear alkyl monoamines as presently recited, and, teaches how properties are affected by increasing or decreasing the length of the alkyl group. Therefore, for at least the reason that it does not appear to properly consider Kohtoh’s entire disclosure, Applicant’s argument with regard to the range of monoamines disclosed by Kohtoh fails to overcome the prima facie case of obviousness. 
Applicant argues (pp 8-9) that Kohtoh does not teach the dianhydride containing fluorine atoms. However, in the rejection of Lee in view of Kohtoh, Lee was relied upon for this teaching. In the rejection of Kohtoh in view of Ishibashi, Ishibashi was relied upon for this teaching. Therefore, because no rejection relies upon Kohtoh for a teaching of a dianhydride containing fluorine atoms, Applicant’s argument fails to overcome a prima facie case of obviousness. 
Applicant argues (p 9) that because there are differences among the cited references (i.e., no single reference teaches each and every limitation of a claim), the claims are not obvious in view of the cited references. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has not provided any specific reasoning or evidence to show that the cited references are not combinable as set forth in the rejections of record. Therefore, Applicant’s piecemeal analysis of the cited references fails to overcome a prima facie case of obviousness. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766